

	

		II

		109th CONGRESS

		2d Session

		S. 2547

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 5, 2006

			Mr. Allard introduced

			 the following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To authorize a major medical facility

		  project for the Department of Veterans Affairs at Denver,

		  Colorado.

	

	

		1.Authorization of major

			 medical facility project, Denver, ColoradoThe Secretary of Veterans Affairs may carry

			 out a major medical facility project for a replacement facility for the

			 Department of Veterans Affairs Medical Center, Denver, Colorado, in an amount

			 not to exceed $621,000,000.

		2.Authority for use of

			 existing fundsThe Secretary

			 of Veterans Affairs may obligate and expend any unobligated amount in the

			 Construction, Major Projects appropriation for the Department of

			 Veterans Affairs to purchase a site for, and for the construction of, the

			 Department of Veterans Affairs replacement facility authorized in section

			 1.

		

